Citation Nr: 0307128	
Decision Date: 04/14/03    Archive Date: 04/24/03	

DOCKET NO.  96-37 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Service connection for a heart disorder. 

2.  Service connection for iron deficiency anemia. 

3.  Entitlement to an increased evaluation for residuals of a 
subtotal thyroidectomy for a nontoxic goiter, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office, which, in pertinent part, denied the veteran 
service connection for a heart disorder and iron deficiency 
anemia.  This determination also increased the disability 
evaluation for the veteran's service-connected subtotal 
thyroidectomy residuals from noncompensable to 10 percent.  
As this increase does not constitute a grant of all benefits 
possible for the veteran's service-connected thyroid 
condition, and as the veteran has not withdrawn her claim, 
the issue of entitlement to an increased evaluation for this 
disorder is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

This case was previously before the Board and in March 1998 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

While the case was in remand status, the veteran relocated to 
North Carolina, and her claim has been transferred to the 
jurisdiction of the Winston-Salem, North Carolina, Regional 
Office (RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim and obtain all relevant evidence 
necessary for disposition of the appeal.

2.  The evidence does not establish that a heart disorder was 
present in or related to service or is attributable to a 
service-connected disability.

3.  The evidence does not establish that iron deficiency 
anemia was present in or related to service or is 
attributable to a service-connected disability.

4.  The veteran exhibits normal thyroid function and has 
remained euthyroid with no significant symptoms due to 
hypothyroidism.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service nor may it be presumed to have been incurred therein 
nor to have been caused by or aggravated by a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2002).

2. Iron deficiency anemia was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
therein nor to have been caused by or aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2002).

3.  The schedular criteria for an increased evaluation in 
excess of 10 percent for residuals of a subtotal 
thyroidectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 7902 (prior to and as of June 6, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) (2000)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)(-)(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and her representatives copies of the 
appealed rating decision dated in May 1996 and a July 1996 
statement of the case as well as a supplemental statement of 
the case in October 2002.  These documents provide noticeable 
law and governing regulations, the evidence needed to support 
claims for the benefits sought and reasons for the 
determination made regarding the veteran's claims.  Further, 
the RO, in a letter dated in February 2001 notified the 
veteran of the information and evidence needed from her to 
substantiate her claim and offered assistance in helping her 
obtain such evidence.  The record also discloses the VA has 
met its duty to assist the veteran in obtaining evidence 
necessary to substantiate her claims.  Most notably copies of 
the veteran's VA and private inpatient and outpatient 
treatment records have been associated with the claims file 
in addition to service medical records and reports of 
comprehensive VA examinations afforded the veteran since 
service.  In addition, the veteran has been examined in 
connection with her claims and pertinent medical opinion as 
to the causal and etiological relationships contended by the 
veteran has been obtained by the RO.  The Board, thus, 
concludes the VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk or prejudice to the 
veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's chronological service medical records are 
negative for complaints, findings, and/or diagnoses of anemia 
and/or heart disease.  In February 1977 the veteran was noted 
to have an enlarged thyroid gland with a nontender, fixed 
nodule on the right side.  A goiter associated with her then 
pregnancy was the diagnostic assessment.  On the veteran's 
April 1977 medical examination for service separation an 
enlarged thyroid probable goiter of pregnancy and a systolic 
murmur, which the examiner noted was also probably related to 
her pregnancy, were diagnosed.

On the veteran's initial post service VA examination in 
August 1977, clinical examination of her cardiovascular 
system found no abnormalities.  Her blood pressure was 
130/78.  An X-ray of the chest showed the thoracic cage, 
heart, aorta, and lung fields to be negative.  The veteran 
was noted to have a history of an enlarged thyroid gland, 
which was believed to be due to a goiter of pregnancy that 
remained enlarged subsequent to her delivery in May 1977.  It 
was noted to cause no present symptoms.  Physical examination 
revealed no sign of thyrotoxicosis or hypothyroidism.  There 
was diffuse enlargement of the thyroid gland with the right 
lobe being much larger than the left.  Nontoxic-type goiter 
was diagnosed.

Service connection for a nontoxic goiter was established by 
an RO rating action dated in September 1977.  This disorder 
was rated noncompensably disabling, effective from June 1977.

In January 1979, the veteran was hospitalized at a private 
medical facility where she was noted to have essentially 
normal thyroid studies and negative examination except for 
the presence of a 3 by 2-centimeter nodule present in the 
right lobe of the thyroid.  She underwent a subtotal 
thyroidectomy involving the right lobe, removing almost all 
the thyroid on the right.

The veteran was hospitalized at a VA medical facility 
beginning in March 1986 for complaints of poor sleep and 
anxiety.  Physical examination was within normal limits 
except for a grade II/III systolic murmur over the aortic 
area.  A laboratory workup disclosed that her serum iron was 
133 and that ion-binding capacity was 281.  Serum ferritin 
was 67.  The veteran during the course of her hospitalization 
was primarily provided psychotherapy and marital counseling 
and treated with psychotropic medications.  At discharge in 
April 1986, mild anemia was reported as an Axis III (general 
medical conditions) diagnosis.

On a VA examination in November 1988, the veteran was found 
have arterial hypertension and tachycardia with no 
radiological evidence of cardiovascular pathology.  
Additional diagnosis included a history of nontoxic goiter 
with normal thyroid functions (euthyroid) but no evidence of 
any current symptoms due to thyroid disease and/or her 
thyroid operation.

A thyroid scan in May 1989 was interpreted to reveal normal-
appearing uptake in both lobes of the thyroid with no nodules 
or evidence of ectopic thyroid tissues.  A slightly distorted 
contour of the right lobe was seen and noted to be probably 
related to the veteran's previous surgery.  An August 1991 
treatment record shows that the veteran was prescribed 
thyroid medication approximately two months earlier.  
Subsequent thyroid studies in August 1991 were reported to be 
within normal limits.

On psychiatric hospitalization in May 1992 laboratory studies 
indicated a "mild probably iron deficiency anemia".  The 
summary of the veteran's hospitalization records show that 
the veteran's private treating physician was contacted for 
purposes of discussing the management of her hypothyroid 
status post partial thyroidectomy.  It was concluded that 
because the veteran had a low TSH (thyroid-stimulating 
hormone) during her hospital admission that her medication, 
Synthroid, would be discontinued.

The RO in a rating decision dated in January 1993 increased 
the disability evaluation for the veteran's service-connected 
thyroid condition from noncompensable to 10 percent effective 
from August 1991 and then decreased the evaluation from 10 
percent to noncompensable, effective from June 1992 to 
reflect her use of continuous medication for control of 
hypothyroidism between August 1991 and June 1992 in 
accordance with the applicable rating criteria under 
Diagnostic Code 7903 of VA Schedule for Rating Disabilities 
(Rating Schedule).

The veteran was seen by a private physician in September 1995 
with complaints of feeling tired, sleepy and with swelling in 
her lower extremities.  Iron deficiency anemia, manic 
depression, and borderline diabetic were noted as past 
medical history.  Laboratory studies noted that the veteran's 
hematocrit to be low.  TSH and iron were within the 
established reference ranges.

A VA progress note in September 1995 records that the veteran 
presented for a "well woman" check.  Cardiac examination was 
normal with regular rate and rhythm without murmur.  
Following physical examination, status post partial 
thyroidectomy with goiter possible hypothyroidism, which was 
indicated to be presently also induced by the use of Lithium, 
were the pertinent diagnostic assessments.  The veteran was 
prescribed Synthroid .025 mg/day.

On a VA examination in November 1995, the veteran reported 
that she remembered being informed by her private physician 
that she had a fast heart rate prior to her thyroid surgery 
in 1979.  She further reported being told five years ago that 
she had high blood pressure.  Additionally she reported that 
she had not been taking her thyroid pills for 2 1/2 years 
until she was seen at a local VA clinic last month.  On 
physical examination the thyroid gland was not palpable and 
there were no masses.  Blood pressure was 130/90.  On 
examination for hematologic disorders the veteran stated that 
she was told she had anemia related to her pregnancy, just 
before her service discharge from the military in 1977.  
Laboratory studies showed her hematocrit to be 34.9, RBC to 
be 4.13 and Ferritin level to be 11.3.  Her Ferritin level 
was characterized by her examiner as "very low." iron 
deficiency anemia and no definite evidence of thyroidism were 
the pertinent diagnoses.

An X-ray of the veteran's heart in November 1995 was 
interpreted to reveal very mild cardiomegaly.  On a related 
VA cardiac examination the veteran was found to have a blood 
pressure of 150/78 and an electrocardiogram within normal 
limits.  A systolic murmur of unknown etiology was diagnosed.

An RO rating decision in May 1996, as noted above, increased 
the disability evaluation of the veteran's service-connected 
thyroid disorder from noncompensable to 10 percent disabling, 
effective from October 1995.

A VA progress note dated in December 1996 records that the 
veteran presented with complaints of constipation with the 
use of iron pills in addition to complaints of easy 
fatigability and hypersomnolence.  It was also noted that the 
veteran had a positive weight gain of approximately 100 
pounds in the 16 years post surgery.  On physical examination 
the veteran's heart had regular rate and rhythm.  Status post 
thyroidectomy with some symptoms that could be compared with 
mild hypothyroidism was the diagnostic assessments.

On a thyroid disease examination in September 1998 the 
veteran was noted to have underwent a partial 
hypothyroidectomy in 1979 and to be presently on thyroid 
medication.  The veteran reported that she did not suffer 
from constipation but did suffer from cold intolerance.  She 
also reported a weight gain of 20 pounds since June 1998.  On 
physical examination blood pressure was 140/70.  The thyroid 
was not palpable.  Muscle strength was normal.  
Hypothyroidism (primary) status post partial thyroidectomy 
was the diagnosis.  The examiner stated that the veteran's 
thyroid disorder was clinically compensated (euthyroid) on 
replacement therapy with L-Thyroxine, which she should 
continue for life.

On a VA examination in December 1998, the veteran informed 
her examiner that while she was being evaluated for 
hypertension and cardiac disorders she was unaware that she 
had hypertension and is not being treated for hypertension.  
The examiner noted that a review of her clinical records did 
show blood pressure reflecting some degree of systolic 
hypertension.  With regard to cardiac history the veteran 
related no cardiac symptoms but informed her examiner that 
she was told while in service that she had a heart murmur.  
On physical examination blood pressure was 170/90.  On 
cardiovascular examination, there was normal S1 and S2 and no 
gallops.  There was a short systolic murmur over the 
pulmonary area.  An electrocardiogram revealed sinus 
tachycardia.  An echocardiogram was interpreted to reveal a 
normal mitral valve with no evidence of aortic valve stenosis 
or insufficiency.  Laboratory studies showed a TSH of 1.26, a 
RBC of 4.4 and hematocrit of 36.8.  Systolic hypertension 
probably related to obesity with no significant valvular 
heart disease and hypothyroidism treated with Synthroid were 
the pertinent diagnostic impressions.

On a VA thyroid examination in August 2002 it was noted that 
the veteran had been treated for her thyroid condition with 
small doses of Synthroid for a number of years.  It was also 
noted that tests done while she was being treated indicated 
she was euthyroid on medication.  The examiner reported that 
about 8 or 9 months earlier the veteran had stopped taking 
her Synthroid, in January or thereabouts of 2002.  Tests done 
in May 2002 showed normal thyroid functioning indicating that 
her remaining thyroid was capable of sustaining her without 
symptoms of hypothyroidism.  The veteran denied any problems 
with her hair.  It was noted that she has had fluctuating 
weight between 200 and 290 pounds.  She also had some 
swelling of the legs, which is not thought by her physicians 
to be due to myxedema.  On physical examination the veteran's 
weight was noted to be 242 pounds.  She had blood pressure of 
150/90.  There were normal eye movement signs and slightly 
hypoactive reflexes with no obvious hang-up characteristic of 
hypothyroidism.  There was no obvious muscle weakness.  She 
had trace edema of the left leg and one-plus edema of the 
right leg, not of the myxedema variety.  Recent thyroid 
function tests reportedly showed a TSH in May of 0.61, which 
the examiner noted was at the range of TSH which shows a 
totally normally functioning thyroid with no suggestion of 
hypothyroidism.  Status post partial thyroidectomy with 
euthyroid at the present time off of medication was the 
diagnostic assessment.  The examiner added that the veteran's 
heart disease and anemia are not thought to be related to her 
thyroid problem.

On hypertension examination in August 2000, it was noted that 
the veteran has a history of hypertension but that it was not 
quite clear from her medical records when this started.  The 
veteran informed her examiner that she had been told that she 
had a benign heart murmur in the past as well as mild 
cardiomegaly.  The examiner noted that in May 1995 the 
veteran was evaluated by a cardiologist and had an echo and a 
chest X-ray.  He observed that the chest X-ray showed mild 
cardiomegaly and in the echo minimal LVH with a normal 
ejection fraction.  She was also found to have clinically 
insignificant minimal mitral regurgitation, which is probably 
because of the heart murmur.  On physical examination the 
veteran was noted to weight 242.5 pounds and it was observed 
that her maximum weight this past year was 290.  Blood 
pressure was 150/92 bilaterally times 3.  Cardiac examination 
was unremarkable.  The veteran had a regular rate at 90 beats 
per minute.  The examiner noted that the veteran also had a 
very, very faint rate I-II/VI systolic murmur heard at the 
apex of the heart.  He observed that it was a long systolic 
murmur that does not appear to be of the diamond-shape 
variety suggesting that this is from the mitral 
regurgitation.  Examination of the extremities showed that 
she had good peripheral pulses.  She had trace pitting edema 
on the left and about one-plus pitting edema on the right.  
Hypertension with cardiomegaly and mild LVH secondary to 
hypertension were the diagnostic assessments.  The examiner 
added that in his opinion the veteran's heart disease was 
neither caused nor aggravated by her hypothyroidism as a 
result of the subtotal thyroidectomy.

On a VA hemic disorders examination in August 1992 it was 
noted as medical history that the veteran had a long history 
of very, very mild anemia in the 11-12 grams of hemoglobin 
range which was thought to be secondary to iron deficiency.  
It was noted that she had had this since the 1970's and 
1980's and had been treated with iron until January of the 
past year when she ran out of iron and neglected to get it 
refilled.  It was noted that in May of this year, she had a 
red blood count, which was normal although her hemoglobin was 
borderline indicating that she has had either very, very 
minimal anemia or no anemia.  On physical examination there 
was no evidence of pallor and no evidence of 
hepatosplenomegaly.  It was noted that a recent red blood 
evaluation showed a red blood count of 4.4 million, which is 
normal and hemoglobin of 11.9.  It was also noted that the 
normal at the laboratory was 12-plus grams for a female 
suggesting borderline hemoglobin.  History of iron deficiency 
anemia with normal evaluation at last examination was the 
diagnostic assessment.  It was further noted that the veteran 
has a number of possible causes for iron deficiency anemia 
including chronic disease and heavy menstrual flow.  It was 
also observed that the veteran had anemia before she 
developed her thyroid disease and therefore it is not 
possible to state that iron deficiency anemia was either 
caused by or elevated by her hypothyroidism.

Analysis

          Service Connection for a Heart Disorder and/or iron 
Deficiency Anemia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Where a veteran 
served 90 days or more during a period of war or on or after 
December 31, 1946, and cardiovascular disease and/or anemia 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a disease or injury for which service connection has not 
been granted is proximately due or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above for a grant of service connection on either a 
direct or presumption basis, it must be shown that the 
veteran's current cardiovascular disease and/or anemia was 
present in service or was manifested to a compensable degree 
within the first post service year.  In this case while the 
veteran's service medical records, specifically her medical 
examination for service separation, reveals findings of a 
systolic murmur, neither heart disease nor anemia was 
diagnosed.  Further VA examination in August 1977 immediately 
subsequent to the veteran's service found no evidence of any 
heart pathology on radiological and clinical examination of 
the veteran.

Subsequent private and VA clinical data on file revealed that 
heart disease, per se, and anemia were first clinically 
identified many years after the veteran's service and 
therefore, too remote in time from service to be attributable 
to service on either a direct or presumptive basis.

It is contended that on an alternative basis that the 
veterans' disorders at issue were secondary to her service-
connected thyroid condition.  As noted above, a grant of 
secondary service connection requires that it be shown that 
the disorders at issue began as a direct result of the 
service-connected disability or aggravated as a result of 
service-connected disability.  In this case as there is no 
objective evidence showing that the veteran's current 
cardiovascular disorder and/or anemia was directly caused or 
aggravated by his service-connected disability, a grant of 
service connection for these disorders on a secondary basis 
is not warranted.

In reaching this conclusion, the Board notes as part of the 
development of the veteran's claims, VA physicians examined 
the veteran in August 2002.  These physicians noted the 
veteran's history of cardiovascular disease and iron 
deficiency anemia and unequivocally stated that there was no 
causal relationship between the veteran's service-connected 
thyroid disorder and her present cardiovascular and anemia 
disorders.  The veteran has presented no competent (medical) 
evidence showing otherwise and the record does not disclose 
any such evidence.

With respect to the heart murmur noted on the veteran's 
medical examination for service separation, it was the 
opinion of her service examiner that the murmur was probably 
related to her then existent pregnancy.  A heart murmur was 
not detected on a VA examination in August 1977, or on 
subsequent VA examinations in November 1988 and October 1995.  
When noted on VA examination in November 1995, the etiology 
of the murmur was indicated to be unknown.  Subsequent VA 
examinations in December 1998 and August 2002 while noting a 
continuing systolic murmur do not attribute it to any 
specific underlying pathology.  In any event, the evidence 
indicates that the clinical findings of a systolic murmur in 
service represented acute symptoms of the veteran's pregnancy 
and resolved subsequent to her delivery and that present 
clinical findings of a systolic murmur are unrelated thereto.  
Here, the absence of any medical records of clinical findings 
of a systolic murmur and/or related cardiovascular pathology 
for many years after service is evidence highly probative 
again associating clinical findings of a systolic murmur in 
service with current clinical findings.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).

In sum, the Board is satisfied on the basis of the evidence 
of record that the preponderance of the evidence is against 
the claim of entitlement to service connection for a heart 
disorder and iron deficiency anemia on a direct, presumptive 
and secondary basis and, thus, the claims must be denied.

B.  Increased Evaluations for Residuals of a Subtotal 
Gastrectomy

Disability evaluations are determined by the application of a 
Schedule of Ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.1 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the rating schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).

When there's a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the function is affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

During the pendency of this appeal, the criteria under which 
hypothyroidism is evaluated (38 C.F.R. Part 4, Diagnostic 
Code 7903) were revised, effective as of June 6, 1996.  See 
61 Fed. Reg. 20,446, May 7, 1996.  Under Karnas v. Derwinski, 
1 Vet. App. 308 (1991), VA in such circumstances will rate a 
disability under the criteria that are more favorable to the 
veteran from the effective date of the new criteria, but only 
the former criteria are to be applied for the period prior to 
the effective date of the new criteria.  See Karnas, Id; 
VAOPGCPREC 3-2000 (April 10, 2000), published as 65 Fed. Reg. 
33,422.

Under the criteria in effect prior to June 6, 1998, a 
noncompensable evaluation is warranted when hypothyroidism is 
in remission.  A 10 percent rating is warranted if it is 
productive of moderate disability with fatigability or when 
continuous medication is required for control.  A 30 percent 
rating is warranted when it is productive of moderately 
severe disability with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A 60 
percent rating is warranted when productive of severe 
disability with the symptoms under pronounced impairment with 
somewhat less marked, decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays).  A 100 percent 
rating is warranted when productive of pronounced impairment 
with a long history and long pulse, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays), sluggish mentality, sleepiness, and slow return of 
reflexes.  38 C.F.R. § 4.118, Diagnostic Code 7903 (1995).

Under the criteria effective June 6, 1996, a 10 percent 
rating is warranted for hypothyroidism when manifested by 
fatigability or when continuous medication is required for 
control.  A 30 percent rating is warranted when manifested by 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted when manifested by muscular 
weakness, mental disturbance and weight gain.  A 100 percent 
rating is manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance, dementia, 
slowing of thought, depression, (bradycardia) less than 60 
beats per minute (and sleepiness).  38 C.F.R. Part 4, 
Diagnostic Code 7903 (2000).

With respect to both the old and new criteria, the record 
reflects that the veteran has taken medication for her 
hypothyroidism for a number of years, albeit not continuously 
and apparently not presently according to medical history 
noted on VA examination in August 2000.  In any event while 
the veteran has reported multiple symptoms she attributes to 
her service-connected thyroid condition, recent clinical 
findings show that the veteran is euthyroid at the present 
time without medication.  There is no medical evidence 
substantiating the presence of any of the symptoms or 
manifestations, which can be related to the service-connected 
disability required for a 30 percent evaluation under the old 
or current criteria.  While the veteran has been clinically 
documented to have fluctuating weight and some swelling of 
her legs the veteran's problems with weight are not shown to 
be associated with her service-connected thyroid disability.  
Further, VA examination in August 2002 found no symptoms 
indicative of myxedema.

In essence, the evidence does not demonstrate that the 
veteran's service-connected thyroid disorder is productive of 
moderate severity, such that she was mentally sluggish or 
manifesting other symptoms of myxedema (under the criteria in 
effect prior to June 6, 1996) as a result thereof.  The 
evidence also does not demonstrate that a service-connected 
thyroid disorder was productive of fatigability, 
constipation, and mental sluggishness (under the criteria in 
effect as of June 6, 1996).  The Board must therefore 
conclude that the preponderance of the evidence is also 
against the veteran's claim for an increased evaluation for 
his service-connected residuals of subtotal thyroidectomy.


ORDER

Service connection for a heart disorder is denied.

Service connection for iron deficiency anemia is denied.

An increased evaluation for residuals of a subtotal 
thyroidectomy for nontoxic goiter is denied.



                       
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

